DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0109312 to Yamanaka et al. (Yamanaka).

	Regarding claim 1, Yamanaka discloses a magnetic resonance imaging (MRI) system comprising:
	at least one MRI gantry configured to execute plural consecutive imagings of a subject (Yamanaka, e.g., Fig. 1; also see Fig. 7, plural imagings performed by iterating through imaging process); and
	at least one processor coupled to a memory circuit and a display (Yamanaka, e.g., Fig. 1, operation device 60 of computer 58 coupled to storage device 62 and display device 64), the at least one processor being configured to
		acquire a first index value determined from a specific absorption rate (SAR) and an imaging time, the first index value indicating energy absorbed in the subject with respect to an already executed imaging of the subject (Yamanaka, e.g., Fig. 7 and paragraphs 123-143; see paragraphs 125 in particular, at step S2 SAR calculator 54 stores, as intermediate data, a corrected energy value for each measurement time and the position of the bed 32 at the time, sequentially calculates SAR values in real time, and inputs the calculated SAR values to the operation device 60);
acquire a second index value indicating energy to be absorbed in the subject with respect to a not yet executed imaging of the subject (Yamanaka, e.g., Fig. 7 and paragraphs 123-143; see paragraphs 131 in particular, the operation device 60 acquires the intermediate data obtained in the period of the previous scan from the first storage unit 104, the second storage unit 105 and the third storage unit 106 of the SAR calculator 54; then, the operation device 60 calculates a SAR estimation value for a period of 10 seconds and an SAR estimation value for a period of 6 minutes for the next scan; the calculation is performed for each of the whole body, the head and the body part based on the intermediate data and the imaging conditions for the next scan; also see paragraph 147, whether or not the SAR values obtained in the next scan exceed the upper limit prescribed by the safety standard can be accurately predicted by retroactive summation; it is therefore clear in Yamanaka’s arrangement that the SAR estimation value is obtained by summing intermediate data obtained in the period of the previous scan with the estimated SAR contribution from the next scan).

	Yamanaka discloses that the operation device 60 judges whether or not the calculated SAR estimation values include a value that exceeds the upper limit prescribed by the safety standard, and in a case when the upper limit is exceeded displays determined correction options on a display device 64 and suspends a command to implement the next scan (Yamanaka, e.g., paragraph 117; also see Fig. 7, step S6).  Yamanaka is not relied upon as explicitly disclosing the at least one processor being configured to cause the display to display a first visually perceptible object indicating the first index value and a second visually perceptible object indicating the second index value, said first and second visually perceptible objects being displayed side by side in different display manners.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Yamanaka such that the at least one processor is configured to cause the display to display a first visually perceptible object indicating the first index value (e.g., a number of a first color on the display representing the SAR value from a previous scan and/or a graphical bar of a first color have a size/length representing the SAR value from a previous scan and or a plot showing the SAR value from a previous scan and the estimated SAR contribution from the next scan) and a second visually perceptible object indicating the second index value (e.g., a number of a second color on the display representing the estimated SAR contribution from the next scan and/or a graphical bar of a second color have a size/length representing the estimated SAR contribution from the next scan and or a plot showing the SAR value from a previous scan and the estimated SAR contribution from the next scan), with first and second visually perceptible objects being displayed side by side in different display manners (e.g., different colors, line weights, etc.).  In this way, a user may be visually apprised of the values of the SAR value from a previous scan, the estimated SAR contribution from the next scan as well as the summation of these values relative to a displayed upper limit of SAR.   The use of visually perceptible display objects (colored numbers, bar graphs, charts, etc.) for apprising a user of key variables in connection with MRI imaging processes (especially variables relating to patient safety such as SAR variables) falls well within the inferences and creative steps that a person of ordinary 

	Regarding claim 2, Yamanaka as applied to claim 1 is not relied upon as explicitly disclosing wherein the at least one processor is further configured to cause the display of said first and second visually perceptible objects so as to indicate a summation of said first and second index values.  As discussed above in connection with claim 1, Yamanaka nonetheless considers summing intermediate data obtained in the period of the previous scan with the estimated SAR contribution from the next scan for determining whether the upper SAR limit prescribed by the safety standard is exceeded.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Yamanaka such that the at least one processor is further configured to cause the display of said first and second visually perceptible objects so as to indicate a summation of said first and second index values.  In this way, a user may be visually apprised of the values of the SAR value from a previous scan, the estimated SAR contribution from the next scan as well as the summation of these values relative to a displayed upper limit of SAR.   The use of visually perceptible display objects (colored numbers, bar graphs, charts, etc.) for apprising a user of key variables in connection with MRI imaging processes (especially variables relating to patient safety such as SAR variables) falls well within the inferences and creative steps that a person of ordinary skill in the art would employ in light of Yamanaka’s teachings and therefore does not represent a patentable advance over Yamanaka.

	Regarding claim 3, Yamanaka as applied to claim 2 discloses wherein the at least one processor is further configured to cause the display to display a visually perceptible notification that the summation exceeds a threshold when the summation exceeds the threshold (see Yamanaka as applied to claim 1, Yamanaka, e.g., paragraph 117; also see Fig. 7, step S6, operation device 60 judges whether or not the calculated SAR estimation values include a value that exceeds the upper limit prescribed by the safety standard, and in a case when the upper limit is exceeded displays determined correction options on a display device 64 and suspends a command to implement the next scan).

Regarding claim 4, Yamanaka as applied to claim 1 discloses wherein the at least one processor is further configured to cause the display to update displays of the first visually perceptible object indicating the first index value and the second visually perceptible object indicating the second index value, each time a first index value is acquired after execution of another of said plural consecutive imagings, noting that Yamanaka’s process of Fig. 7 is an iterative process in which image monitoring may be repeated as needed, with the acquisition of real-time SAR values and calculation of an estimated SAR contribution from the next scan being performed and therefore displayed for each iteration).

Regarding claim 5, Yamanaka as applied to claim 1 discloses wherein the at least one processor is further configured to cause the display to further display an upper limit of the second index value (see Yamanaka as applied to claim 1, in this way, a user may be visually apprised of the values of the SAR value from a previous scan and the estimated SAR contribution from the next scan as well as the summation of these values relative to a displayed upper limit of SAR).

Regarding claim 6, Yamanaka as applied to claim 1 is not relied upon as explicitly disclosing wherein the at least one processor is further configured to cause the display to display the second visually perceptible object indicating the second index value on a higher vertical position than the first visually perceptible object indicating the first index value.  One of ordinary skill would nonetheless easily appreciate the SAR quantities being considered (e.g., intermediate SAR data obtained in the period of the previous scan, estimated SAR contribution from the next scan, the summation of these quantities and the upper limit of SAR) may be graphically represented on a display using any of a number of well-known display objects such as stacked bar chart including single vertical bar extending along a vertical axis having a SAR scale ranging from 0 to the upper limit of SAR, with the vertical length of the bar representing the summed quantities and with the contribution of each quantity to the overall vertical length being differentiated by, e.g., color or pattern.  In a stacked bar chart graphical representation of the SAR quantities, the portion of the bar representing estimated SAR contribution from the next scan will be at a higher vertical position than the portion of the bar representing the intermediate SAR data obtained in the period of the previous scan.  Graphically representing the SAR quantities being considered by Yamanaka in such a manner falls well within the inferences and creative steps that a 

Regarding claim 7, Yamanaka as applied to claim 1 discloses wherein the second index value represents an imaging to be executed next after the executed imaging giving rise to the first index value (see Yamanaka as applied to claim 1, the estimated SAR contribution from the next scan represents an imaging to be executed next after the executed imaging giving rise to the intermediate data obtained in the period of the previous scan).

Regarding claim 8, Yamanaka as applied to claim 1 discloses wherein the at least one processor is further configured to acquire the first index value by measuring RF power applied to the subject during execution of an imaging, and acquire the second index value by prediction (see Yamanaka as applied to claim 1, see, e.g., paragraph 125; also see paragraph 81; also see paragraph 131).

Regarding claim 9, Yamanaka as applied to claim 1 is not relied upon as explicitly disclosing wherein the plural consecutive imagings of the subject include different types of imaging sequences.  The examiner takes Official notice of the fact that the use of different types of MRI imaging sequences for assessing different features of the imaged region (e.g., T1 weighted sequences, T2 weighted sequences, FLAIR sequences, perfusion sequences in the case of brain tumor imaging, for example) was well-known and conventional before the effective filing date of the claimed invention to a 

Claim 10 recites a magnetic resonance imaging (MRI) method comprising: 	consecutively executing plural imagings of a subject;
acquiring a first index value determined from a specific absorption rate (SAR) and an imaging time, the first index value indicating energy absorbed in the subject with respect to an already executed imaging of the subject;
acquiring a second index value indicating energy to be absorbed in the subject with respect to a not yet executed imaging of the subject; and
causing a display to display a first visually perceptible object indicating the first index value and a second visually perceptible object indicating the second index value, said first and second visually perceptible objects being displayed side by side in different display manners.
The process of claim 10 is substantially identical to the process performed by the MRI system of claim 1.  Claim 10 is therefore rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka for reasons identical to those set forth above in connection with claim 1.

	Claim 11 recites a non-transitory computer-readable storage medium storing a program for causing a computer to execute processing comprising:
	consecutively executing plural imagings of a subject;
	acquiring a first index value determined from a specific absorption rate (SAR) and an imaging time, the first index value indicating energy to be absorbed in the subject with respect to a not yet executed imaging of the subject;
	acquiring a second index value indicating energy to be absorbed in the subject with respect to a not yet executed imaging of the subject; and
	causing a display to display a first visually perceptible object indicating the first index value and a second visually perceptible object indicating the second index value, said first and second visually perceptible objects being displayed side by side in different display manners,
and is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka for reasons identical to those set forth above in connection with claim 1, recognizing that the processes implemented by Yamanaka as applied to claim 1 are implemented by a computer, e.g., computer 58 of Fig. 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2003/0098687 to Arneth et al. relates to a method for magnetic resonance imaging with adherence to SAR (Specific Absorption Rate) limit values.

	US 2011/0105888 to Arai relates to suppressing reduction of an examination efficiency caused by limitation of SAR (specific absorption rate) to the minimum level in an examination in which plural imaging sequences containing different imaging sequences are consecutively executed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/DANIEL R MILLER/Primary Examiner, Art Unit 2863